                                 LANCE J. HENDRON, ESQ.
                             1   Nevada Bar No. 11151
                                 LANCE J. HENDRON,A'ITORNEY AT LAW,LLC
                             2   625 S. Eighth Street
                                 Las Vegas, Nevada 89101
                             3   Office: (702) 758-5858 ♦ Facsimile: (702) 387-0034
                                 E-mail: lance@ghlawnv.com
                             4   Attorney for Defendant, Laura Velree Guida
                             5
                                                       UNITED STATES DISTRICT COURT
                             6                            CIARKCOUN1Y,NEVADA
                             7    UNITED STATES OF AMERICA,                    CASE No.: 2:19-cr-00077-RFB-VCF-2
                             8                                                 STIPULATION TO CONTINUE
                                                     Plaintiff,
                             9                                                 SENTENCING
                                  vs.
                            10
                     C')
                     0            LAURA VELREE GUIDA,
                     0      11
               ... 00
 �.-l          0 C')
                                                     Defendant.
                            12
         E-< ... ,.......
         l%l
        � °'

=�
              00 0
�.-l     E-< < I'-
                    C'l

��            ;;l> '-'
�       Cl.l
                    �       13
        z.
         :i::
         E-< l%l i:,..
         :i::
     g "'00 ·'rii
a� C/). c3l%l LflI
..;� �
              > 00
                            14          IT IS HEREBY STIPULATED BY AND BETWEEN Defendant, Laura Velree
j� �3f
        Lfl

                            15   Guida, through her counsel, Lance J. Hendron, Esq. of the law firm of Lance J.
                            16
                                 Hendron, Attorney at Law, LLC, and Plaintiff, United States of America, through
                            17
                                 its counsel, Dayle Elieson, United States Attorney, Susan Cushman, Assistant
                            18
                                 United States Attorney, that the Sentencing in the above-captioned matter
                            19
                            20   currently set for August 15, 2019 at 1:30 p.m. be continued to at least 90 days.

                            21          This Stipulation is entered into for the following reasons:
                            22          1.   Mr. Hendron and Ms. Cushman, have discussed this matter and there
                            23               are outstanding issues that require resolution prior to sentencing.
                            24
                                        2. Mr. Hendron has spoken to Ms. Guida and she agrees with this
                            25
                                             continuance.
                            26
                                        3. Mr. Hendron has spoken to Ms. Cushman, and Ms. Cushman has
                            27
                            28               indicated that she has no objection to this continuance.
                                 4. Additionally, denial of this request for continuance could result in a
                             1
                             2      miscarriage of justice.

                             3   5. In addition, the continuance sought is not for delay and the ends of
                             4      justice are in fact served by the granting of such continuance which
                             5      outweigh any interest of the public and the defendant in proceeding
                             6
                                    with sentencing on August 15, 2019.
                             7
                                 DATED this 6th day of August, 2019.
                             8
                             9

                            10                                      Respectfully Submitted,

                            11
                                                                    Isl L. Hendron
                      0
                      0     12                                     Lance J. Hendron, Esq.
                   ... 00
                   0 M                                             Attorney for Defendant, Laura Guida
z            E-<
                   CJ\�     13
  ft


             Cal
j    o       gi 00
     b
����                        14
;�ti�
                                                                    Isl Susan Cushman
 .           C,       00
                            15
"'!�i�
       ...
�              • C, in
t.)          r/) rac:i I
                                                                   Dayle Elieson, Esq.
j�J3�
  <  �                0
                            16                                     United States Attorney
                                                                   Susan Cushman, Esq.
                            17                                     Assistant United States Attorney
                                                                   Attorney for United States
                            18
                            19
                            20
                            21
                            22
                            23
                            24
                            25
                            26
                            27
                            28

                                                               2
                                     LANCE J. HENDRON, ESQ.
                                 1   Nevada Bar No. 11151
                                     LANC E J. HENDRON, A'ITORNEY AT LAW, LLC
                                2    625 S. Eighth Street
                                     Las Vegas, Nevada 89101
                                3    Office: (702) 758-5858 ♦ Facsimile: (702) 387-0034
                                     E-mail: lance@ghlawnv.com
                                 4   A�torney for Defendant, Laura Velree Guida
                                 5
                                                         UNITED STATES DISTRICT COUR T
                                 6                          C LARK COUNTY, NEVADA
                                 7    UNITEDSTATESOFAMERIC�                       CASE No.: 2:19-cr-00077-RFB-VCF-2
                                 8
                                                       Plaintiff,
                                 9
                                      vs.
                                10
                                      LAURA VELREE GUID�
                                11
                        M                              Defendant.
                        0
                        0       12

=Q!t3�,£)
  �         !-<   0 aJM
z�
0
            I<!
            �
                  .. ,....,
                  ..
                  0\ 0CII
                                13
                  aJ


j--:i>Sl
     !;a �i�
                                14                                      FINDINGSOF FACTS
  �1i:a:lrJ:i c'!i,,.;C£QJ'fl
I;.)
                                15          Based on the pending Stipulation of Counsel, and good cause appearing
j�$��
 <  �                   0
                                16
                                     therefore, the Court finds that:
                                17
                                            1. Mr. Hendron and Ms. Cushman have spoken and there are issues that
                                18
                                               require resolution prior to sentencing.
                                19
                                20          2. Mr. Hendron has spoken with Ms. Guida and she agrees with this

                                21             continuance.
                                22          3. Mr. Hendron has spoken to Ms. Cushman, Assistant United States
                                23             Attorney, and has no objection to this continuance.
                                24
                                            4. Additionally, denial of this request for continuance could result in a
                                25
                                               miscarriage of justice.
                                26
                                            5. In addition, the continuance sought is not for delay and the ends of
                                27
                                28             justice are in fact served by granting of such continuance which

                                                                           3
                                             outweigh any interest of the public and the defendant in proceeding
                               1
                               2             with sentencing on August 15, 2019.

                               3
                               4                                           ORDER
                               5         IT IS HEREBY ORDERED, that the Sentencing hearing, currently
                               6
                                   scheduled for August 15,   2019,   at the hour 1:30 p.m., be vacated and continued to
                               7
                                   October 14, 2019_, at the hour of _____
                                   _______                           2:45 p .m.
                               8
                               9
                              10         DATED this ___
                                                     7th day of ____
                                                                 August � 2019.

                              11
                      0
                      0       12
     u e,-,     .... 00
                OC'l
z0�..;i
   ..:i Cil
        r::l
                .... ,....,
                °'   C'J      13                                         RICHARD F. BOULWARE, II
=:              00 0

Q�t;   �b                                                                UNITED STATES DISTRICT JUDGE
=. <... az�                   14
z  :r:                �
         [;°ii:,..
         E,,<


����-�
�� czi@'P
                              15
 O Ln> 00

     I::�
     <          j c:.i'0�     16
                              17
                              18
                              19
                              20
                              21
                              22
                              23
                              24
                              25
                              26
                              27
                              28

                                                                           4
